Where, in a proceeding for a year's support by a widow, to whom under the will of her deceased husband all of his property, real and personal, was devised and bequeathed for life with remainder to certain named persons, the return of duly appointed appraisers set apart for her all of the property embraced in the remainder interest, and the remaindermen filed in the court of ordinary a caveat to the return of the appraisers, and the case was by consent of all the parties appealed to the superior court, assignments of error, in a bill of exceptions brought to this court after the trial of the issues, which complain only of (1) the overruling of the caveators' motion to strike the return of the appraisers setting apart the property for the support of the widow, (2) the striking of allegations of the caveat attacking the right of the widow to a year's support in addition to the life-estate devised and bequeathed under the will, and (3) the grant of a nonsuit, no constitutional questions or equitable relief being involved, present questions of which the Court of Appeals and not this court has jurisdiction, and, accordingly, the case is transferred to the Court of Appeals. Code, §§ 2-3005, 2-3009.
Transferred to the Court of Appeals. All the Justicesconcur.
                        No. 15143. APRIL 5, 1945.